PD-1505-14
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                              Transmitted 4/20/2015 10:42:43 AM
                                                                Accepted 4/20/2015 10:51:00 AM
                                                                                 ABEL ACOSTA
April 20, 2015          Cause Number PD-1505-14                                          CLERK




                              David Schlittler
                                      vs.
                             The State of Texas


                                 State’s Brief


                           On Discretionary Review
                        Of Appeal No. 12-13-00269-CR
                   In the Twelfth Court of Appeals of Texas
                 Judges Worthen, Griffith, and Hoyle, Presiding


                         And in Cause Number 30390
           From the 3rd District Court of Anderson County, Texas
                    Judge Deborah Oakes Evans, Presiding




                                                          Melinda Fletcher
                                                            SBN 18403630
                                                  Special Prosecution Unit
                                                             P O Box 1744
                                                   Amarillo, Texas 79105
                                                     Phone 806.367.9407
                                                        Fax 866.923.9253
                                                  mfletcher@sputexas.org
                   Table of Contents

Index of Authorities .................................. 3
Issues Presented ...................................... 6
Statement of Facts .................................... 7
Summary of the Argument .............................. 10
Argument ............................................. 12


 Response to Both Grounds for Review: At the time of
 this    offense,  Schlittler   had   no  right   to
 communicate with or to parent his son from prison:
 he had previously been legally barred from doing
 so. ................................................. 12


 Response to First Ground for Review: Penal Code §
 38.111 does not violate Schlittler’s constitutional
 right to Due Process. ............................... 14


 Response to Second Ground for Review: Penal Code §
 38.111 does not violate Schlittler’s constitutional
 right to Equal Protection. .......................... 19


Prayer ............................................... 24
Certificate of Compliance ............................ 25
Certificate of Service ............................... 25




PD-1505-14            State’s Brief                 pg. 2
                   Index of Authorities

Federal Constitution

Due Process ...................................... passim

Equal Protection ................................. passim

Fourth Amendment ..................................... 14



Federal Case Law

Boddie v. Connecticut, 401 U.S. 371, 91 S. Ct. 780,
    28 L. Ed. 2d 113 (1971) .......................... 15

Cutshall v. Sundquist, 193 F.3d 466 (6th Cir. 1999) .. 20

Denver Area Educ. Telecomm. Consortium, Inc. v. FCC,
    518 U.S. 727, 116 S. Ct. 2374, 135 L. Ed. 2d 888
    (1996) ........................................... 21

Kadrmas v. Dickinson Public Schools, 487 U.S. 450,
    108 S. Ct. 2481, 101 L. Ed. 2d 399 (1988) ........... 19
Md. v. Craig, 497 U.S. 836, 110 S. Ct. 3157,
    111 L. Ed. 2d 666 (1990) ........................... 21

New York v. Ferber, 458 U.S. 747, 102 S. Ct. 3348,
    73 L. Ed. 2d 1113 (1982) ........................... 22

Osborne v. Ohio, 495 U.S. 103, 110 S. Ct. 1691,
    109 L. Ed. 2d 98 (1990) ............................ 21

Quilloin v. Walcott, 434 U.S. 246, 98 S. Ct. 549,
    54 L. Ed. 2d 511 (1978) .......................... 17




PD-1505-14             State’s Brief                pg. 3
Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388,
    71 L. Ed. 2d 599 (1982) ...................... 16, 17

Smith v. Organization of Foster Families, 431 U.S. 816,
    97 S. Ct. 2094, 53 L. Ed. 2d 14 (1977) .............. 17

Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054,
    147 L. Ed. 2d 49 (2000) ...................... 15, 20

United States v. Playboy Entm't Group, Inc.,
    529 U.S. 803, 813, 120 S. Ct. 1878,
    146 L. Ed. 2d 865 (2000) ........................... 21

Washington v. Glucksberg, 521 U.S. 702,
    117 S. Ct. 2258, 138 L. Ed. 2d 772 (1997) ........... 15



Texas State Case Law

Barker v. State, 335 S.W.3d 731
    (Tex. App.—Houston [14th Dist.] 2011,
    pet. ref'd) ...................................... 20

Cannady v. State, 11 S.W.3d 205
    (Tex. Crim. App. 2000) ........................... 19

Dinkins v. State, 894 S.W.2d 330
    (Tex. Crim. App. 1995) ........................... 20

Henderson v. State, 962 S.W.2d 544 (Tex.Crim.App.1997),
    cert. denied, 525 U.S. 978, 119 S. Ct. 437,
    142 L. Ed. 2d 357 (1998) ....................... 20, 22

In re M.A.H., 20 S.W.3d 860
    (Tex.App.-Fort Worth 2000, no pet.) .............. 20




PD-1505-14             State’s Brief                pg. 4
Lucas v. Texas Dept. of Protective & Regulatory
    Services, 949 S.W.2d 500 (Tex. App.—Waco 1997),
    disapproved of on other grounds by In re J.F.C.,
    96 S.W.3d 256 (Tex. 2002) ........................ 18

Villareal v. State, 935 S.W.2d 134
    (Tex. Crim. App. 1996) ........................... 14



Texas Code of Criminal Procedure

Article 62.001 ................................... 12, 13



Texas Penal Code

§ 38.111 ......................................... passim




PD-1505-14            State’s Brief                 pg. 5
                    Cause Number PD-1505-14


                           David Schlittler
                                 vs.
                        The State of Texas


To the Honorable Judges of the Court of Criminal Appeals:


     Respondent,     the     State     of     Texas,   respectfully

presents this brief on the merits in support of the trial

court’s rulings, and the lower appellate court’s rulings,

determining     that    Penal        Code     §   38.111    is    not

unconstitutional, as applied to Schlittler.



                       Issues Presented

     Response to Both Grounds for Review: At the time of

this offense, Schlittler had no right to communicate with

or to parent his son from prison: he had previously been

legally barred from doing so.

     Response to First Ground for Review: Penal Code §

38.111 does not violate Schlittler’s constitutional right

to Due Process.


PD-1505-14                 State’s Brief                         pg. 6
     Response to Second Ground for Review: Penal Code §

38.111 does not violate Schlittler’s constitutional right

to Equal Protection.




                         Statement of Facts

     The trial court denied Schlittler’s written motions

to declare Penal Code § 38.111 unconstitutional, both

facially and as applied to him, for violation of Due

Process and Equal Protection. (RR Supp: 6-8) Afterwards,

the trial court made the following Findings of Fact:

       • Schlittler is currently serving a sentence for

             Aggravated Sexual Assault of a Child, B.M. (CR

             1:82, see also SX 1)

       • B.S. is Schlittler’s son. (CR 1:82)

       • B.S. is the half brother of Schlittler’s victim,

             B.M. (CR 1:92)

       • B.S. and B.M. have the same biological mother.

             (CR 1:82)




PD-1505-14                  State’s Brief             pg. 7
       • B.S.’s        mother    did   not     consent    to    Schlittler

             contacting their son, B.S. (CR 1:82)

       • In 2007, an Order on Suit to Modify Parent-Child

             Relationship was entered. (CR 1:82)

       • The      Order      includes         that     “David       Charles

             Schlittler    is     ordered       to   refrain     from     any

             contact with the child (B[]. S[].), direct or

             indirect or through anyone acting in concert

             with David Charles Schlittler, including without

             limitation,        indirect      communication         through

             Bonita     Rolston;       and      through       any    means,

             including,    but      not      limited     to    telephonic,

             Instant     Messaging,        Email,      Chatroom,         Text

             Messaging, written communication, or in person

             communication       except      for     those     periods    of

             possession listed below…” (CR 1:82-83)

       • Schlittler has no periods of possession while he

             is incarcerated.

       • The Order is in place until B.S. turns 18 years

             of age. (CR 1:83)


PD-1505-14                      State’s Brief                           pg. 8
          • The indictment alleges that Appellant contacted

             B.S. through Bonita Rolston. (CR 1:82)

     The trial court concluded that Texas Penal Code §

38.111     does not violate the Texas Constitution, the

United States Constitution, the Texas Family Code, or

Schlittler’s fundamental rights or liberty interests as

they pertain to B.S. (CR 1:83) The trial court also

concluded that there is a compelling state interest to

protect      B.S.   that   overrides       Schlittler’s     right    to

communicate with his son. (CR 1:83)

     At    trial,   B.S.’s    mother   testified     that    she     had

obtained      the   modified       conservatorship     order        that

restricted Schlittler’s contact with his son, B.S. (RR

3:87-89, 96-97) B.S. was 13 years old at the time of the

prohibited      contact.     (RR   3:98)     The   mother   has     not

consented to Schlittler contacting B.S. (RR 3:100)

     While in prison, Schlittler sent a series of message

to B.S., through Bonita Ralston, telling B.S. how much

he was loved, and asking him to convince his sister,

B.M., to recant her lie about Schlittler molesting her.



PD-1505-14                   State’s Brief                         pg. 9
(RR 3:30, 33-34) The mother of the children reported the

contacts to her local police department and to her family

law   attorney.    (RR   3:101)   The   attorney   reported     the

contacts to the prison officials. (RR 3:101)



               Summary of the Argument

      Schlittler   asserts   that   Penal   Code   §   38.111    is

unconstitutional as applied to him, because it violates

his rights to Due Process and Equal Protection. The

overriding    flaw   in    Schlittler’s     arguments    is     the

assertion that he has a fundamental right to communicate

with and parent his child from prison. This right was

taken away from Schlittler by a family law court, prior

to his commission of this criminal offense.

      Appellant’s first ground for review should be denied

because § 38.111 does not operate to violate Schlittler’s

constitutional right to Due Process. The statute is

narrowly tailored to serve the compelling state interest

of protecting minor sexual assault victims from undue

trauma. Schlittler only lost his right to communicate


PD-1505-14                State’s Brief                       pg. 10
with his son after Schlittler pled guilty to sexually

assaulting the son’s young sister. Further, the facts of

this case show the necessity of the statute: Schlittler

communicated with his son in an effort to get the son to

put pressure on the sexual assault victim to recant her

story.

     Appellant’s second ground for review should be denied

because Penal Code § 38.111 is narrowly tailored to serve

a   compelling   state   interest,   and   does   not   violate

Schlittler’s right to Equal Protection. Section 38.111

applies only to those convicted of certain crimes, and

then only to those whose victims were young. If a person

is in prison for molesting his own child, the state has

a compelling interest in protecting all of his children

from his influence. This does not violate the right to

Equal Protection.

     The opinions of the lower courts should be affirmed.




PD-1505-14               State’s Brief                   pg. 11
                        Argument

Response to Both Grounds for Review: At the time of this
offense, Schlittler had no right to communicate with or to
parent his son from prison: he had previously been legally
barred from doing so.


     The unusual facts of this case make it impossible

for Schlittler’s constitutional rights to communicate

with son from prison to be violated. Yet he asserts that

Penal Code § 38.111, as applied to him, violated his

rights to Due Process and Equal Protection. His arguments

fail.

     The relevant parts of Penal Code § 38.11 read:

     (a) A person commits an offense if the person,
     while confined in a correctional facility after
     being charged with or convicted of an offense
     listed in Article 62.001(5), Code of Criminal
     Procedure, contacts by letter, telephone, or any
     other means, either directly or through a third
     party, a victim of the offense or a member of
     the victim's family, if:
         (1) the victim was younger than 17 years of
     age at the time of the commission of the offense
     for which the person is confined; and
         (2) the director of         the correctional
     facility has not, before       the person makes
     contact with the victim:

PD-1505-14              State’s Brief                 pg. 12
                 (A) received written and dated consent
             to the contact from:
                      (i) a parent of the victim;
                     (ii)    a   legal      guardian   of       the
                 victim;
                     (iii) the victim, if the victim is
                 17 years of age or older at the time of
                 giving the consent; or
                     (iv) a member of the victim's
                 family who is 17 years of age or older;
                 and
                 (B) provided the person with a copy of
                 the consent.
     At the time of this offense, Schlittler was serving

time in prison for Aggravated Sexual Assault of a Child,

B.M. (CR 1:82, SX 1) Aggravated Sexual Assault of a Child

is an offense listed in Article 62.001 (5), Code of

Criminal      Procedure.    Therefore,      Penal   Code    §    38.111

applied to him. It was undisputed that Schlittler had

contact with his son, B.S., who is the brother of is

victim,      B.M.   (RR   3:39-40;   RR     4:42-46)   It   is        also

undisputed that Schlittler knew he was court-ordered to

have no contact. (RR 3:39-40)

     Schlittler had already lost the fundamental right to

communicate with his son, except when he had possession

of his son. (CR 1:82-83) Having lost this fundamental


PD-1505-14                  State’s Brief                         pg. 13
right, no law could have thereafter violated this right

of Schlittler’s. See Villareal v. State, 935 S.W.2d 134,

138 (Tex. Crim. App. 1996) en banc (holding a person

asserting a violation of his Fourth Amendment      right

against unreasonable search must first prove that he has

the expectation to privacy; if there is no expectation

of privacy, there can be no constitutional violation of

the right to unreasonable search).

    Both of Schlittler’s arguments must fail because he

did not have the rights that he asserts were violated,

as they pertain to these facts. Even if he did have the

rights, the State will show that his rights were not

violated by Penal Code § 38.111.



Response to First Ground for Review: Penal Code § 38.111
does not violate Schlittler’s constitutional right to Due
Process.


    “[A] statute ... may be held constitutionally invalid

as applied when it operates to deprive an individual of

a protected right although its general validity as a


PD-1505-14            State’s Brief                pg. 14
measure enacted in the legitimate exercise of state power

is beyond question.” Boddie v. Connecticut, 401 U.S. 371,

379, 91 S. Ct. 780, 787, 28 L. Ed. 2d 113 (1971). The

interest of parents in the care, custody, and control of

their children is perhaps the oldest of the fundamental

liberty interests recognized by the United States Supreme

Court. See Troxel v. Granville, 530 U.S. 57, 65, 120 S.

Ct. 2054, 2060, 147 L. Ed. 2d 49 (2000).

    State infringement on a fundamental right is subject

to a “strict scrutiny” analysis and is permitted only if

narrowly tailored to serve a compelling state interest.

See, e.g., Washington v. Glucksberg, 521 U.S. 702, 721,

117 S. Ct. 2258, 138 L. Ed. 2d 772 (1997) (due process).

Schlitter concedes that protecting a minor sexual assault

victim from undue trauma is a compelling state interest.

(See pp. 22-23 of Schlittler’s brief.) Schlittler argues,

however, that § 38.111 is not narrowly tailored, but is

overly broad. The State disagrees.

     Section   38.111(a)(1),   as   applied   to   Schlittler,

prevents him from contacting his son only because his son



PD-1505-14              State’s Brief                   pg. 15
is a member of the victim’s family. In fact, Schlittler’s

illegal contact with his son was aimed at tormenting

Schlittler’s victim. Schlittler’s intent was to use his

son to badger his victim and to “put pressure on her” to

tell her counselor that Schlittler never assaulted her.

(RR 3:30, 33) Therefore, even as § 38.111 is applied to

Schlittler, the statute was narrowly tailored to prevent

his victim from undue trauma.

    In parental termination cases, the state can only

satisfy Due Process and intrude on the fundamental right

of a parent to maintain a family if the state proves the

allegations    by   clear     and   convincing      evidence.     See

Santosky v. Kramer, 455 U.S. 745, 767-68, 102 S. Ct.
1388, 1402, 71 L. Ed. 2d 599 (1982) (noting approval of

clear   and   convincing     evidence       in   termination    cases

involving mental illness). In Schlittler’s case, he pled

guilty to the criminal offense of aggravated sexual

assault of his step-daughter. Criminal cases require

proof beyond a reasonable doubt, which is the highest

burden of proof. Schlittler’s fundamental right to parent



PD-1505-14                  State’s Brief                      pg. 16
his son was intruded on only after the state proved beyond

a reasonable doubt that he sexually assaulted the son’s

sister.      This   satisfies     the   Due   Process    burden    as

described by Santosky.

     Schlitter      asserts     the   authority   of    Quilloin   v.

Walcott which held that the Due Process clause would be

offended “[i]f a State were to attempt to force the

breakup of a natural family, over the objections of the

parents and their children, without some showing of

unfitness and for the sole reason that to do so was

thought to be in the children's best interest.”            Quilloin

v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549, 555, 54 L.

Ed. 2d 511 (1978) (quoting Smith v. Organization of

Foster Families, 431 U.S. 816, 862–863, 97 S. Ct. 2094,

2119, 53 L. Ed. 2d 14 (1977) (Stewart, J., concurring in

judgment)). Schlittler was proven to be an unfit parent

of both B.S. and B.M. when he pled guilty to sexually

assaulting his step-daughter. (RR 3:86-87) See Lucas v.

Texas Dept. of Protective & Regulatory Services, 949
S.W.2d 500, 503 (Tex. App.—Waco 1997), disapproved of on



PD-1505-14                    State’s Brief                   pg. 17
other grounds by In re J.F.C., 96 S.W.3d 256 (Tex. 2002)

(“A parent's abusive conduct directed toward one child

will    suffice     to   support   termination     as    to   other

children.”). He was also declared to be an unfit parent

when his rights to possession of his son were restricted

to     supervised    visits    only,       and   his    rights   to

communication with his son were restricted, except when

Schlittler has possession of the boy. (RR 3:88-89, 96-

97)

       Further, Schlittler’s family was broken up by his

own criminal actions and by his ex-wife’s civil actions.

(RR 3:87, 96-97) The State did not attempt to break up

his family by enacting Penal Code § 38.111. Rather, §

38.111 sought to safeguard the family against actions

exactly like those taken by Schlittler. He indirectly

tormented his victim and further eroded the victim’s

family unity. (RR 3:100) Schlittler also put his son into

a lose-lose situation when Schlittler asked the boy to

go around his own mother and get his sister to recant her

allegations against Schlittler.



PD-1505-14                 State’s Brief                      pg. 18
     Texas Penal Code § 38.111 is narrowly tailored to

serve a compelling state interest, and so it meets the

standards required by the Due Process clause. It only

applies      to   persons   who   have   been   proven   beyond   a

reasonable doubt to be sexual offenders, and it protects

only their young victims. As to Schlittler, it did not

apply to him until he was proven beyond a reasonable

doubt to be a sexual offender and it should have operated

to   protect      Schlittler’s     victim   from   his   indirect

influence through her brother.



Response to Second Ground for Review: Penal Code §
38.111 does not violate Schlittler’s constitutional right to
Equal Protection.


     A statute is evaluated under “strict scrutiny” if it

interferes with a “fundamental right” or discriminates

against a “suspect class.” Cannady v. State, 11 S.W.3d
205, 215 (Tex. Crim. App. 2000) (citing to Kadrmas v.

Dickinson Public Schools, 487 U.S. 450, 458, 108 S. Ct.
2481, 101 L. Ed. 2d 399 (1988) and Henderson v. State, 962


PD-1505-14                  State’s Brief                   pg. 19
S.W.2d 544, 572 (Tex.Crim.App.1997), cert. denied, 525
U.S. 978, 119 S. Ct. 437, 142 L. Ed. 2d 357 (1998)).

    Schlittler   asserts   that   §   38.111   violates   Equal

Protection because it applies only to sex offenders, not

to other prisoners. “Neither the Supreme Court nor this

Court has recognized criminal defendants in general as

constituting a suspect class.” Dinkins v. State, 894
S.W.2d 330, 342 (Tex. Crim. App. 1995). Additionally,

federal and state courts have specifically found that

convicted sex offenders are not a suspect class. Cutshall

v. Sundquist, 193 F.3d 466, 482 (6th Cir. 1999); Barker

v. State, 335 S.W.3d 731, 736 (Tex. App.—Houston [14th

Dist.] 2011, pet. ref'd); In re M.A.H., 20 S.W.3d 860,

866 (Tex.App.-Fort Worth 2000, no pet.).         This portion

of Schlittler’s argument fails for lack of authoritative

support.

    The right to parent is a fundamental right. Troxel,
530 U.S. at 65, 120 S. Ct. at 2060. Therefore, Penal Code

§ 38.111 should be upheld only if it is narrowly tailored

to promote a compelling government interest. See, e.g.,



PD-1505-14             State’s Brief                      pg. 20
United States v. Playboy Entm't Group, Inc., 529 U.S.
803, 813, 120 S. Ct. 1878, 146 L. Ed. 2d 865 (2000). The

State asserts that it is.

       Penal Code § 38.111 is narrowly tailored in that it

criminalizes contact only with sexual assault victims who

were younger than 17 years of age at the time of the

commission      of   the   offense     for   which     the    person    is

confined. Tex. Penal Code § 38.111 (a)(1). The Supreme

Court has consistently held that a state has a compelling

interest in protecting the well-being of its children.

See Denver Area Educ. Telecomm. Consortium, Inc. v. FCC,

518 U.S. 727, 743, 116 S. Ct. 2374, 2386, 135 L. Ed. 2d
888 (1996) (compelling interest in protecting children

from indecent speech); Maryland v. Craig, 497 U.S. 836,

853,    110 S. Ct. 3157,    3167,   111 L. Ed. 2d 666   (1990)

(protecting            child's        psychological           well-being

sufficiently      important      in   some     cases   to    outweigh   a

defendant's      right      to    face-to-face         confrontation);

Osborne v. Ohio, 495 U.S. 103, 110, 110 S. Ct. 1691, 1696–

1697,    109 L. Ed. 2d 98    (1990)     (state's       interest    in



PD-1505-14                   State’s Brief                         pg. 21
protecting victims of child pornography). “The Court has

sustained laws aimed at protecting children even when

those   laws   have   operated   in   the   sensitive   area   of

constitutionally protected rights.” Henderson v. State,

962 S.W.2d 544, 562 (Tex. Crim. App. 1997), (quoting New

York v. Ferber, 458 U.S. 747, 757, 102 S. Ct. 3348, 3354–

3355, 73 L. Ed. 2d 1113 (1982)).

    This Court wrote:

    Children are deemed to warrant protection
    because of their inexperience, lack of social
    and intellectual development, moral innocence,
    and vulnerability. These characteristics apply
    with the greatest force to the youngest
    children. Moreover, the fact that crimes
    directed toward young children are necessarily
    targeted at the most innocent and vulnerable
    members of society makes such crimes among the
    most morally outrageous.
Henderson at 562.

    In addition to the general concerns listed by this

Court, as applied to Schlittler, § 38.111 should have

operated to avoid disruption of the multi-dimensional

myriad of family dynamics in a family with young children

that was torn apart by Schlittler’s crime. Schlittler’s

contact with his son “about crushed” the relationship


PD-1505-14               State’s Brief                    pg. 22
between      the     boy    and       his    mother.    (RR     3:100)     The

communications         undermined        the   mother’s      authority     and

rights, and they taught the boy that the rules do not

apply      to    him       and    his       father.    (RR      3:100)     The

communications served to indirectly harass Schlittler’s

sexual victim by pressuring her to change her story

regarding the sexual abuse to which Schlittler pled

guilty. (RR 3:30, 33-34, 86-87) And the communications

placed the boy in a lose-lose situation in that he either

had to betray his father or his mother and sister. The

need for the State to protect these particular children,

the victim of the sexual assault and her brother, is

evident. It is also compelling.

     In conclusion, Penal Code § 38.111 as applied to

Schlittler does not violate the Equal Protection clause

of   the     United     States        Constitutuion.     It    is   narrowly

tailored        to     serve      a     compelling      state       interest.

Schlittler’s         second       ground       for    review     should     be

overruled.




PD-1505-14                       State’s Brief                           pg. 23
                            Prayer

     The State prays that this Honorable Court withdraw

its grant of review as improvidently granted. The facts

of this particular case show that a family law court had

stripped     Schlittler   over   his      fundamental   right   to

communicate with his son from prison, even before §

38.111 came into play. Section 38.111 could not have

operated to deny him rights that he did not have.

     Alternatively, the State prays that this Honorable

Court affirm the judgment of the trial court and the

lower appellate court.


                                   Respectfully Submitted,

                                   /s/ Melinda Fletcher

                                  Melinda Fletcher
                                  Appellate Attorney
                                  SBN 18403630

                                  Special Prosecution Unit
                                  P O Box 1744
                                  Amarillo, Texas 79105

                                  Phone 806.367.9407
                                  Fax   866.923.9253
                                  mfletcher@sputexas.org



PD-1505-14                State’s Brief                    pg. 24
              Certificate of Compliance

    I hereby certify that, according to Microsoft Word,

this brief contains a total of only 3,613 words. The

length of this document is in compliance with the Texas

Rules of Appellate Procedure.



                                       /s/ Melinda Fletcher



                                       Melinda Fletcher



                 Certificate of Service

     I hereby certify that a true and correct copy of the

foregoing Brief for the State was served on Kenneth Nash,

the attorney for Schlittler, via electronic mail on this

the 20th day of April, 2015.



                                       /s/ Melinda Fletcher



                                       Melinda Fletcher




PD-1505-14             State’s Brief                      pg. 25